NOT INTENDED FOR PUBLICATION.

                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

PETUNIA ROSIER

                         3ODLQWLII

                         Y                          &LYLO $FWLRQ 1R FY 5/:

ERIC H. HOLDER, JR.
Attorney General of the United States sued in
his official capacity

                         'HIHQGDQW

                                      MEMORANDUM OPINION

           3ODLQWLII 3HWXQLD 5RVLHU EULQJV WKLV DFWLRQ IRU UDFH DQG GLVDELOLW\ GLVFULPLQDWLRQ SXUVXDQW

    WR 7LWOH 9,,  86&  H et seq DQG SUHVXPDEO\ WKH 5HKDELOLWDWLRQ $FW  86& 

    E  3UHVHQWO\ EHIRUH WKH &RXUW LV ³'HIHQGDQW¶V 0RWLRQ )RU 3DUWLDO 'LVPLVVDO´ 'RF 



 7KH &RXUW QRWHV WKDW WKH EDVLV IRU 3ODLQWLII¶V GLVDELOLW\ FODLP LV XQFOHDU ,Q KHU FRPSODLQW VKH
PHQWLRQV WKH 5HKDELOLWDWLRQ $FW EXW GRHV QRW FLWH WR WKDW VWDWXWH 5DWKHU VKH VSHOOV RXW KHU
GLVDELOLW\ GLVFULPLQDWLRQ FRXQW DV IROORZV

                                            &RXQW ,,,
                    9LRODWLRQ RI $PHULFDQV :LWK 'LVDELOLWLHV $FW5HKDELOLWDWLRQ $FW
                                               

                  5RVLHU ZDV D TXDOLILHG LQGLYLGXDO ZLWK D GLVDELOLW\ DV GHILQHG XQGHU
                 WKH $PHULFDQV :LWK 'LVDELOLWLHV $FW ³$'$´  86&  

                  $ V D UHVXOW RI ' HIHQGDQW¶V F RQGXFW L Q YLRODWLRQ RI W KH $ '$ DQG W KH
                 5HKDELOLWDWLRQ $ FW W KH 3ODLQWLII KD V EH HQ GD PDJHG DQG KD V V XIIHUHG V HYHUH D QG
                 H[WUHPH SK\VLFDO DQG HPRWLRQDO GLVWUHVV DQG ORVV RI IURQW DQG EDFN SD\

&RPSO DW SS 

        $V DQ LQLWLDO PDWWHU WKH SURSHU FLWDWLRQ IRU WKH $'$¶V GHILQLWLRQ RI D TXDOLILHG LQGLYLGXDO
ZLWK D GLVDELOLW\ LV  86&  
    7R WKH H[WHQW 5RVLHU DVVHUWV D FODLP IRU FRQVWUXFWLYH GLVFKDUJH 'HIHQGDQW FRQWHQGV WKH FODLP

    VKRXOG EH GLVPLVVHG SXUVXDQW WR )HGHUDO 5XOH E IRU IDLOXUH WR H[KDXVW DGPLQLVWUDWLYH

    UHPHGLHV )RU WKH UHDVRQV VSHOOHG RXW EHORZ WKH &RXUW ZLOO JUDQW WKH PRWLRQ LQ SDUW DQG GHQ\

    LQ SDUW 6SHFLILFDOO\ WKH &RXUW ZLOO GHQ\ WKH PRWLRQ ZLWK UHVSHFW WR 5RVLHU¶V 7LWOH 9,,

    FRQVWUXFWLYH GLVFKDUJH FODLP EXW JUDQW WKH PRWLRQ ZLWKRXW SUHMXGLFH DV LW UHODWHV WR KHU

    5HKDELOLWDWLRQ $FW FRQVWUXFWLYH GLVFKDUJH FODLP



                                                FACTS

           5RVLHU EHJDQ KHU HPSOR\PHQW ZLWK WKH )HGHUDO %XUHDX RI ,QYHVWLJDWLRQ RQ RU DURXQG
                          
    6HSWHPEHU         ,Q )HEUXDU\  WKH )%, UHDVVLJQHG KHU WR WKH 4XLFN 5HVSRQVH 7HDP

    GRFXPHQW FODVVLILFDWLRQ XQLW ZKHUH VKH FODLPV KHU VXSHUYLVRUV GLVFULPLQDWHG DJDLQVW KHU EDVHG

    XSRQ UDFH DQG FUHDWHG D KRVWLOH ZRUN HQYLURQPHQW 6KH ILOHG DQ LQWHUQDO GLVFULPLQDWLRQ

    FRPSODLQW ZLWK WKH )%, LQ 1RYHPEHU  DOOHJLQJ ³D UDFLDOO\ KRVWLOH ZRUN HQYLURQPHQW´

    &RPSO   DIWHU ZKLFK VKH FODLPV KHU VXSHUYLVRUV UHWDOLDWHG DJDLQVW KHU 5RVLHU ZHQW RQ

    GLVDELOLW\ OHDYH LQ 1RYHPEHU  DQG UHWXUQHG WR ZRUN LQ 1RYHPEHU  See &RPSO 




        0RUH LPSRUWDQWO\ WKH $'$ ³GRHV QRW FRYHU IHGHUDO HPSOR\HHV 7KH 5HKDELOLWDWLRQ $FW
RQ WKH RWKHU KDQG DSSOLHV WR IHGHUDO HPSOR\HHV DQG µH[SUHVVO\ LQFRUSRUDWHV WKH VWDQGDUGV RI WKH
$'$ IRU FODLPV RI HPSOR\PHQW GLVFULPLQDWLRQ¶´ Powell v. Castaneda  ) 6XSSG  
Q ''&  FLWDWLRQ RPLWWHG see  86&   ³7KH WHUP µHPSOR\HU¶ >LQ WKH
$'$@ GRHV QRW LQFOXGH    WKH 8QLWHG 6WDWHV D FRUSRUDWLRQ ZKROO\ RZQHG E\ WKH JRYHUQPHQW RI
WKH 8QLWHG 6WDWHV RU DQ ,QGLDQ WULEH´ ,Q WKLV &LUFXLW 6HFWLRQ  RI WKH 5HKDELOLWDWLRQ $FW
SURYLGHV WKH VROH PHFKDQLVP IRU DVVHUWLQJ GLVDELOLW\ FODLPV EURXJKW E\ IHGHUDO HPSOR\HHV
Taylor v. Small  )G   '& &LU  see  86&  E $FFRUGLQJO\
3ODLQWLII¶V $'$ FODLPV ZLOO EH GLVPLVVHG ZLWK SUHMXGLFH

$W WKLV MXQFWXUH WKH &RXUW PXVW DVVXPH WKH IDFWV DOOHJHG E\ WKH 3ODLQWLII DUH WUXH Harding v.
Gray  )G   '& &LU 
                                               
  7KH GLVFULPLQDWLRQ UHWDOLDWLRQ DQG KRVWLOH WUHDWPHQW FRQWLQXHG XSRQ KHU UHWXUQ EXW

 DOVR LQFOXGHG GLVFULPLQDWLRQ EDVHG RQ KHU GLVDELOLW\

           2Q VHYHUDO RFFDVLRQV ZKLOH DVVLJQHG WR WKH 4XLFN 5HVSRQVH WHDP 5RVLHU VRXJKW D

 WUDQVIHU WR DQRWKHU GLYLVLRQ EXW KHU UHTXHVWV ZHUH LJQRUHG RU GHQLHG $FFRUGLQJ WR KHU

 FRPSODLQW LQ -DQXDU\  5RVLHU PHW ZLWK DQ )%, ((2 FRXQVHORU WR GLVFXVV KHU ³UHQHZHG

 FRQFHUQV RI KRVWLOH HQYLURQPHQW DQG UHWDOLDWLRQ´ &RPSO   2Q 0DUFK  5RVLHU

 DSSDUHQWO\ ILOHG D IRUPDO ((2 FRPSODLQW ZLWK WKH )%, LQ ZKLFK VKH DOOHJHG GLVDELOLW\

 GLVFULPLQDWLRQ UHWDOLDWLRQ DQG D KRVWLOH ZRUN HQYLURQPHQW See 3O¶V ([  ,Q -XQH  WKH

 )%, H[SDQGHG KHU 0DUFK  FRPSODLQW WR LQFOXGH DQ LQYHVWLJDWLRQ UHJDUGLQJ WKH IROORZLQJ

 FKDUJHV

          :KHWKHU F RPSODLQDQW ZDV GL VFULPLQDWHG D JDLQVW ED VHG RQ K HU GL VDELOLW\
          SK\VLFDOPHQWDO Z KHQ IURP ) HEUXDU\   X QWLO WK H I LOLQJ R I WK LV F RPSODLQW
          FRPSODLQDQW Z DV QRW S URYLGHG Z LWK D U HDVVLJQPHQW W R D QRWKHU GL YLVLRQ WR
          DFFRPPRGDWH KHU GLVDELOLW\


3O¶V ([ 

          $URXQG WKLV VDPH WLPH WKH )%, EHJDQ WUDQVIHUULQJ VRPH HPSOR\HHV IURP LWV :DVKLQJWRQ

'& ORFDWLRQ ZKHUH VKH ZRUNHG WR D ORFDWLRQ LQ 9LUJLQLD 5RVLHU UHTXHVWHG DSSURYDO WR UHPDLQ

LQ WKH :DVKLQJWRQ '& RIILFH EXW ZDV WROG VKH ZRXOG EH ³WKH ILUVW WR JR WR :LQFKHVWHU

>9LUJLQLD@´ &RPSO   2Q -XO\   VKH UHFHLYHG D OHWWHU DGYLVLQJ KHU WKDW VKH KDG

ILIWHHQ GD\V LQ ZKLFK WR GHFLGH ZKHWKHU VKH ZRXOG DFFHSW WKH WUDQVIHU 'HI¶V ([  DW S  6KH

UHVSRQGHG E\ DFFHSWLQJ WKH UHORFDWLRQ RIIHU EXW LQGLFDWLQJ VKH ZDV RXW RQ GLVDELOLW\ 'HI¶V ([

 8OWLPDWHO\ 5RVLHU UHWLUHG RQH \HDU ODWHU RQ GLVDELOLW\ RQ RU DURXQG $XJXVW   3O¶V

([ 

                                                    
       ,Q WKH FRPSODLQW SUHVHQWO\ EHIRUH WKH &RXUW 5RVLHU OLVWV WKUHH &RXQWV ,Q ³&RXQW ,

'LVFULPLQDWLRQ %DVHG RQ 5DFH´ 5RVLHU DVVHUWV KRVWLOH ZRUN HQYLURQPHQW FODLPV EDVHG XSRQ UDFH

,Q ³&RXQW ,, 5HWDOLDWRU\ +DUDVVPHQW IRU $FWLYLWLHV 3URWHFWHG E\ 7LWOH 9,,´ VKH FODLPV WKH )%,

FUHDWHG D KRVWLOH ZRUN HQYLURQPHQW LQ UHWDOLDWLRQ IRU KHU SDUWLFLSDWLRQ LQ ((2 DFWLYLWLHV 6KH DOVR

FODLPV WKDW WKH UHWDOLDWLRQ FRQWLQXHG XQWLO VKH ZDV ³FRQVWUXFWLYHO\ WHUPLQDWHG´ IURP KHU

HPSOR\PHQW &RPSO   )LQDOO\ LQ ³&RXQW ,,, 9LRODWLRQ RI $PHULFDQV ZLWK 'LVDELOLWLHV

$FW5HKDELOLWDWLRQ $FW´ VKH DOOHJHV GLVDELOLW\ GLVFULPLQDWLRQ DQG UHWDOLDWLRQ

       $OWKRXJK 5RVLHU GRHV QRW DOOHJH FRQVWUXFWLYH GLVFKDUJH DV DQ LQGHSHQGHQW FRXQW LQ KHU

FRPSODLQW VKH GRHV DOOHJH FRQVWUXFWLYH GLVFKDUJH LQ VHYHUDO RI WKH QXPEHUHG SDUDJUDSKV IRXQG LQ

WKH ³)DFWV´ VHFWLRQ RI KHU FRPSODLQW See &RPSO    DQG KHU IDFWXDO DOOHJDWLRQV DUH

LQFRUSRUDWHG E\ UHIHUHQFH LQWR HDFK RI KHU WKUHH LQGLYLGXDO FRXQWV &RPSO     7KXV

IRU SXUSRVHV RI WKLV PRWLRQ WKH &RXUW ZLOO FRQVWUXH WKLV FRPSODLQW DV UDLVLQJ FRQVWUXFWLYH

GLVFKDUJH FODLPV LQ DOO WKUHH FRXQWV UDFH GLVFULPLQDWLRQ UHWDOLDWLRQ DQG GLVDELOLW\

GLVFULPLQDWLRQUHWDOLDWLRQ

       'HIHQGDQW HVVHQWLDOO\ PRYHV WR GLVPLVV DOO FODLPV EDVHG RQ FRQVWUXFWLYH GLVFKDUJH

WHUPLQDWLRQ



                                     LEGAL STANDARDS

A. Exhaustion of Administrative Remedies & Standards of Review:

       1.      Title VII:

       ³7LWOH 9,, SODLQWLIIV DUH QRUPDOO\ H[SHFWHG WR H[KDXVW DGPLQLVWUDWLYH UHPHGLHV DQG WKH

SODLQWLII ZKR IDLOV WR FRPSO\ WR WKH OHWWHU ZLWK DGPLQLVWUDWLYH GHDGOLQHV µRUGLQDULO\ ZLOO EH

                                                  
GHQLHG D MXGLFLDO DXGLHQFH¶´ Brown v. Marsh  )G   '& &LU FLWDWLRQV

RPLWWHG 7R VDWLVI\ WKH H[KDXVWLRQ UHTXLUHPHQW IHGHUDO HPSOR\HHV ³PXVW LQLWLDWH FRQWDFW ZLWK

>DQ LQWHUQDO DJHQF\ ((2@ &RXQVHORU ZLWKLQ  GD\V RI WKH PDWWHU DOOHJHG WR EH GLVFULPLQDWRU\ RU

LQ WKH FDVH RI SHUVRQQHO DFWLRQ ZLWKLQ  GD\V RI WKH HIIHFWLYH GDWH RI WKH DFWLRQ´  &)5 

D ³%HFDXVH XQWLPHO\ H[KDXVWLRQ RI >7LWOH 9,,@ DGPLQLVWUDWLYH UHPHGLHV LV DQ

DIILUPDWLYH GHIHQVH WKH GHIHQGDQW EHDUV WKH EXUGHQ RI SOHDGLQJ DQG SURYLQJ LW´ Bowden v.

United States  )G   '& &LU  FLWDWLRQV RPLWWHG

        7LWOH 9,, H[KDXVWLRQ UHTXLUHPHQWV DUH QRW MXULVGLFWLRQDO EXW UDWKHU IXQFWLRQ OLNH D VWDWXWH

RI OLPLWDWLRQV 7KHUHIRUH D 5XOH E PRWLRQ WR GLVPLVV IRU ³IDLOXUH WR VWDWH D FODLP XSRQ

ZKLFK UHOLHI FDQ EH JUDQWHG´ LV WKH DSSURSULDWH YHKLFOH WR FKDOOHQJH DQ DOOHJHG IDLOXUH WR H[KDXVW

See Artis v. Bernanke  )G   Q '& &LU  Gordon v. National Youth

Work Alliance  )G   '& &LU  +RZHYHU ZKHQ ³PDWWHUV RXWVLGH WKH

SOHDGLQJV DUH SUHVHQWHG WR DQG QRW H[FOXGHG E\ WKH FRXUW WKH PRWLRQ PXVW EH WUHDWHG DV RQH IRU

VXPPDU\ MXGJPHQW XQGHU 5XOH ´ )HG 5 &LY 3 G ,Q VR GRLQJ WKH &RXUW PXVW DOORZ DOO

SDUWLHV ³D UHDVRQDEOH RSSRUWXQLW\ WR SUHVHQW DOO WKH PDWHULDO WKDW LV SHUWLQHQW WR WKH PRWLRQ´ Id

+HUH ERWK SDUWLHV UHIHU WR GRFXPHQWV RXWVLGH RI WKH FRPSODLQW DQG WKHUH LV QRWKLQJ LQ WKH UHFRUG

ZKLFK PLJKW LQGLFDWH WKH SDUWLHV GLG QRW KDYH D UHDVRQDEOH RSSRUWXQLW\ WR SUHVHQW DOO SHUWLQHQW

PDWHULDO $FFRUGLQJO\ WKH &RXUW ZLOO WUHDW WKH )%,¶V PRWLRQ DV D PRWLRQ IRU VXPPDU\ MXGJPHQW

DV LW UHODWHV WR 5RVLHU¶V 7LWOH 9,, FODLPV

        7KH SDUW\ VHHNLQJ VXPPDU\ MXGJPHQW EHDUV WKH LQLWLDO EXUGHQ RI GHPRQVWUDWLQJ QR

JHQXLQH LVVXHV RI PDWHULDO IDFW H[LVW See )HG 5 &LY 3  :KHQ GHWHUPLQLQJ ZKHWKHU JHQXLQH

LVVXHV RI PDWHULDO IDFW H[LVW WKH &RXUW PXVW GUDZ DOO MXVWLILDEOH LQIHUHQFHV IURP WKH HYLGHQFH LQ


                                                  
IDYRU RI WKH QRQPRYDQW Anderson v. Liberty Lobby, Inc.  86    cited in

Cruz-Packer v. Dist. of Columbia,  ) 6XSSG   ''& 



             Rehabilitation Act:

       ,Q FRQWUDVW WR 7LWOH 9,, FODLPV WKH ODZ RI WKLV &LUFXLW LV WKDW ³DGPLQLVWUDWLYH H[KDXVWLRQ

XQGHU WKH 5HKDELOLWDWLRQ $FW LV D MXULVGLFWLRQDO UHTXLUHPHQW    ´ Sataki v. Broadcasting Bd. Of

Governors  ) 6XSSG   Q ''&  FLWLQJ Spinelli v. Goss  )G  

'& &LU  7KXV WKH SURSHU PHWKRG IRU FKDOOHQJLQJ H[KDXVWLRQ XQGHU WKH 5HKDELOLWDWLRQ

$FW LV D 5XOH E PRWLRQ WR GLVPLVV IRU ODFN RI VXEMHFW PDWWHU MXULVGLFWLRQ See Porter v.

Jackson  ) 6XSSG   Q  ''&  FLWDWLRQV RPLWWHG (YHQ LQ WKH DEVHQFH RI

D 5XOH E PRWLRQ WKH &RXUW KDV DQ LQGHSHQGHQW GXW\ WR DVVHVV MXULVGLFWLRQ Mt Healthy

City Sch. Dist. Bd. Of Educ. v. Doyle  86   

       ,Q RUGHU WR DFFHVV MXULVGLFWLRQ XQGHU 5XOH E WKH &RXUW LV QRW OLPLWHG WR WKH FRQILQHV

RI WKH FRPSODLQW 5DWKHU WKH &RXUW PD\ JR RXWVLGH WKH SOHDGLQJV DQG FRQVLGHU HYLGHQFH IRXQG LQ

WKH UHFRUG ZKHQ QHFHVVDU\ WR IXOO\ UHVROYH E MXULVGLFWLRQDO FKDOOHQJHV Herbert v.

National Academy of Sciences  )G   '& &LU  :KHWKHU RU QRW WKH &RXUW

UHOLHV RQ GRFXPHQWV RXWVLGH RI WKH FRPSODLQW WKH QRQPRYLQJ SDUW\ ³LV HQWLWOHG WR DOO UHDVRQDEOH

LQIHUHQFHV WKDW FDQ EH GUDZQ LQ KHU IDYRU´ Artis  )G DW  HPSKDVLV LQ RUJLQDO




                                                 
                                            ANALYSIS

A. Title VII Claims:

        'HIHQGDQW PDNHV WKUHH REVHUYDWLRQV LQ VXSSRUW RI LWV DUJXPHQW WKDW 5RVLHU IDLOHG WR

 H[KDXVW KHU DGPLQLVWUDWLYH UHPHGLHV )LUVW 'HIHQGDQW DVVHUWV 5RVLHU IDLOHG WR DOOHJH LQ KHU

 FRPSODLQW WKDW VKH VDWLVILHG WKH DGPLQLVWUDWLYH H[KDXVWLRQ UHTXLUHPHQW <HW VKH GRHV SOHDG

 VRPHWKLQJ ZLWK UHVSHFW WR H[KDXVWLRQ LQ 6HFWLRQ ,,, RI KHU FRPSODLQW HQWLWOHG ³([KDXVWLRQ RI

 $GPLQLVWUDWLYH 5HPHGLHV´ 5RVLHU QRWHV VKH ILOHG DQ LQWHUQDO GLVFULPLQDWLRQ FRPSODLQW ZLWK WKH

 '2- DQG D VXEVHTXHQW ((2& FKDUJH LQYROYLQJ KHU GLVFULPLQDWLRQ DQG UHWDOLDWLRQ FODLPV

 &RPSO S  ±  $OWKRXJK VKH GRHV QRW DOOHJH VKH H[KDXVWHG KHU DGPLQLVWUDWLYH UHPHGLHV LQ D

 WLPHO\ PDQQHU WKLV RPLVVLRQ LV LUUHOHYDQW EHFDXVH ³IDLOXUH WR H[KDXVW DGPLQLVWUDWLYH UHPHGLHV

 LV DQ DIILUPDWLYH GHIHQVH DQG WKHUHIRUH >3ODLQWLII LV@ QRW UHTXLUHG WR DQWLFLSDWH LW LQ K>HU@

 FRPSODLQW´ Mondy v. Secretary of the Army  )G   Q '& &LU 

 ,QVWHDG ³WKH GHIHQGDQW EHDUV WKH EXUGHQ RI SOHDGLQJ DQG SURYLQJ >IDLOXUH WR H[KDXVW@ ,I WKH

 GHIHQGDQW PHHWV LWV EXUGHQ WKH SODLQWLII WKHQ EHDUV WKH EXUGHQ RI SOHDGLQJ DQG SURYLQJ IDFWV

 VXSSRUWLQJ HTXLWDEOH DYRLGDQFH RI WKH GHIHQVH Bowden  )G DW  FLWDWLRQV RPLWWHG

 7KXV 'HIHQGDQW LV QRW HQWLWOHG WR VXPPDU\ MXGJPHQW VLPSO\ EHFDXVH 5RVLHU IDLOHG WR DOOHJH LQ

 KHU FRPSODLQW WKDW VKH WLPHO\ H[KDXVWHG KHU DGPLQLVWUDWLYH UHPHGLHV

        6HFRQG WKH )%, FODLPV WKHUH LV QR UHFRUG RI DQ\ DWWHPSW E\ 5RVLHU WR H[KDXVW KHU

 DGPLQLVWUDWLYH UHPHGLHV ZLWK UHVSHFW WR KHU FRQVWUXFWLYH GLVFKDUJH DOOHJDWLRQV 7KLV DUJXPHQW

 HVVHQWLDOO\ ERLOV GRZQ WR D WLPHOLQHVV DUJXPHQW WKH )%, SRLQWV RXW 5RVLHU¶V ODVW FRQWDFWV ZLWK

 DQ ((2 FRXQVHORU ZHUH LQ  EXW VKH GLG QRW UHWLUH XQWLO DSSUR[LPDWHO\ $XJXVW  7KXV

 DUJXHV WKH )%, 5RVLHU FRXOG QRW KDYH FRQWDFWHG DQ ((2 FRXQVHORU ZLWKLQ  GD\V RI ³WKH

                                                  
 PDWWHU DOOHJHG WR EH GLVFULPLQDWRU\´ QDPHO\ KHU UHWLUHPHQW See  &)5  D

         ,Q VXSSRUW RI LWV DUJXPHQW WKH )%, IDLOHG WR DWWDFK DQ\ GRFXPHQWDU\ HYLGHQFH UHJDUGLQJ

 WKH SUHFLVH QDWXUH RI WKH LVVXHV 5RVLHU UDLVHG LQ KHU ((2 FRPSODLQWV ,QVWHDG WKH )%,

 DWWHPSWHG WR UHO\ RQ WKH DVVHUWLRQV IRXQG LQ 5RVLHU¶V XQYHULILHG FRPSODLQW DQG GRFXPHQWV

 UHODWLQJ WR 5RVLHU¶V UHWLUHPHQW 2EYLRXVO\ WKH LQIRUPDWLRQ IRXQG LQ WKHVH GRFXPHQWV GRHV QRW

 SURYLGH WKH IXOO VWRU\ DQG PRUH LPSRUWDQWO\ IDLOXUH WR H[KDXVW LV DQ DIILUPDWLYH GHIHQVH WKDW

 WKH )%, EHDUV WKH EXUGHQ RI SOHDGLQJ DQG SURYLQJ See Bowden  )G DW  7KH )%,¶V

 VXEPLVVLRQ WR WKH &RXUW FRPSOHWHO\ IDLOV WR PHHW WKLV EXUGHQ

       (YHQ LI WKH )%, KDG PHW LWV EXUGHQ 5RVLHU UHVSRQGHG ZLWK VXIILFLHQW HYLGHQFH WR VXUYLYH

WKH FXUUHQW PRWLRQ $OWKRXJK VKH SRLQWV WR QR GRFXPHQWV IURP WKH LQWHUQDO )%, LQYHVWLJDWLRQ WKDW

PHQWLRQ FRQVWUXFWLYH GLVFKDUJH 5RVLHU RIIHUV WZR GRFXPHQWV IURP WKH LQYHVWLJDWLRQ XOWLPDWHO\

FRQGXFWHG E\ WKH ((2& LQ VXSSRUW RI KHU WLPHOLQHVV DUJXPHQW 2QH GRFXPHQW FRQWDLQV H[FHUSWV

IURP D GHSRVLWLRQ LQ ZKLFK VKH H[SODLQV VKH IHOW DV LI VKH ZDV ³IRUFHG RXW´ RI KHU MRE

       4           $ UH \RX DVNLQJ IRU WKH GLIIHUHQFH LQ WKH SD\ WKDW \RX DUH UHFHLYLQJ
               FXUUHQWO\ D QG Z KDW \RX Z RXOG KD YH H DUQHG KD G \RX F RQWLQXHG W R EH
               HPSOR\HG ZLWK WKH IHGHUDO JRYHUQPHQW"

       $      <HV

       4      :K\ GLG \RX UHWLUH"

       $      , UHWLUHG RQ GH SUHVVLRQ , I HHO O LNH , Z DV I RUFHG RXW  , GL GQ¶W KD YH D
               FKRLFH , HLWKHU JR WR :LQFKHVWHU RU KDYH QR MRE $QG , ZDVQ¶W JRLQJ WR
               :LQFKHVWHU E HFDXVH W KH V DPH P DQDJHPHQW W HDP Z DV W KHUH    ,
               FRXOGQ¶W WDNH WKDW


3O¶V ([  DW SS 

       7KH RWKHU GRFXPHQW 5RVLHU UHOLHV XSRQ FRQWDLQV H[FHUSWV IURP KHU LQWHUURJDWRU\


                                                  
UHVSRQVHV LQ ZKLFK VKH PLUURUV WKRVH VHQWLPHQWV

             'HVFULEH \RXU VSHFLILF UHDVRQV IRU EHOLHYLQJ WKDW DQ\ SHUVRQ LGHQWLILHG LQ
               \RXU UHVSRQVH W R L QWHUURJDWRU\  W RRN V XFK DFWLRQVV RU P DGH V XFK
               VWDWHPHQWVV EDVHG XSRQ \RXU DOOHJHG GLVDELOLW\ SK\VLFDO DQG PHQWDO

               Answer            7KH PH QWDO GLVDELOLW\ VWUHVVGHSUHVVLRQ Z HUH G LUHFWO\
               UHODWHG W R W KH DEXVLYH ZRUNLQJ H QYLURQPHQW    ,Q U HIHUHQFH W R W KH
               UHORFDWLRQ W R : LQFKHVWHU 9 LUJLQLD P \ GRF WRUV L QGLFDWHG W KDW GXH W R P \
               SK\VLFDO DQG P HQWDO GLVDELOLW\ WKH FRPPXWH W R :LQFKHVWHU ZRXOG QRW E H
               JRRG I RU P H ,Q D GGLWLRQ P \ V XSHUYLVRUV L QFOXGLQJ 6 WHZDUG ZRXOG EH
               WKHUH DW : LQFKHVWHU FRQWLQXLQJ WK H K RVWLOH HQYLURQPHQW , V XEPLWWHG
               GRFXPHQWDWLRQ    H [SODLQLQJ WKDW , ZDV GLVDEOHG DQG QRW EH DEOH WR >VLF@
               WUDQVIHU W R : LQFKHVWHU + RZHYHU W KH S DFNDJH , U HFHLYHG JDYH P H R QO\
               WZR RSWLRQV ± HLWKHU WR JR WR :LQFKHVWHU RU UHWLUH ,I , FKHFNHG QR , ZRXOG
               ORVH P\ MRE , IHOW WKDW , KDG QR RWKHU FKRLFH EXW WR FKHFN \HV

            'HVFULEH LQ GHWDLO WKH UHOLHI \RX QRZ VHHN LQ WKLV FDVH

               Answer: )URQW S D\ I URP W KH GD WH RI P \ FRQVWUXFWLYH W HUPLQDWLRQ W R W KH
               GDWH , ZRXOG QRUPDOO\ KDYH UHWLUHG    


3O¶V ([  DW SS   7KHVH GRFXPHQWV FUHDWH D JHQXLQH LVVXH RI PDWHULDO IDFW UHJDUGLQJ

ZKHWKHU 5RVLHU SXW WKH )%, RQ QRWLFH WKDW VKH ZDV DOOHJLQJ FRQVWUXFWLYH GLVFKDUJH

        ,Q UHVSRQVH WR WKHVH GRFXPHQWV WKH )%, PHUHO\ DVVHUWV WKDW PHQWLRQLQJ WKH FRQVWUXFWLYH

 GLVFKDUJH FODLP DW WKH DJHQF\ OHYHO ³IDOOV ZRHIXOO\ VKRUW RI SURSHU 7LWOH 9,, H[KDXVWLRQ´ 'RF

  'HI¶V 5HSO\ DW  7KLV DVVHUWLRQ LJQRUHV WKH ODZ RI WKLV &LUFXLW KRZHYHU

      >1@RWLFH PD\ EH DGHTXDWH ZKHUH D FODLP LV EURXJKW WR WKH DJHQF\
V DWWHQWLRQ ³GXULQJ
      WKH FRXUVH RI WKH DGPLQLVWUDWLYH SURFHHGLQJ´ DQG ³EHIRUH LW LVVXHG LWV ILQDO GHFLVLRQ´
      HYHQ LI WKH DUJXPHQW RU FODLP LV QRW FOHDUO\ VHW RXW LQ WKH FRPSODLQW

Brown v. Marsh  )G   '& &LU  FLWDWLRQV RPLWWHG

       )LQDOO\ WKH )%,¶V WLPHOLQHVV GHIHQVH IDLOV EHFDXVH WKHUH LV DQ DUJXPHQW 5RVLHU¶V KRVWLOH

HQYLURQPHQW FODLP DQG KHU FRQVWUXFWLYH GLVFKDUJH FODLP DUH FRQQHFWHG VSHFLILFDOO\ WKH KRVWLOH

FRQGXFW FXOPLQDWHG LQ KHU FRQVWUXFWLYH GLVFKDUJH 7KH RQJRLQJ QDWXUH RI WKH FRQGXFW ZKLFK
                                                  
JLYHV ULVH WR KRVWLOH HQYLURQPHQW FODLPV PDNHV WKH WLPHOLQH IRU UHSRUWLQJ WKHP PRUH H[SDQVLYH

³$ FKDUJH DOOHJLQJ D KRVWLOH ZRUN HQYLURQPHQW FODLP    ZLOO QRW EH WLPH EDUUHG VR ORQJ DV DOO

DFWV ZKLFK FRQVWLWXWH WKH FODLP DUH SDUW RI WKH VDPH XQODZIXO HPSOR\PHQW SUDFWLFH DQG DW OHDVW

RQH DFW IDOOV ZLWKLQ WKH WLPH SHULRG´ National RR. Passenger Corp. v. Morgan  86 

  ,QDVPXFK DV VRPH RI KHU KRVWLOH HQYLURQPHQW FODLPV ZHUH WLPHO\ 5RVLHU KDV DQ

DUJXPHQW WKDW WKH FRQVWUXFWLYH GLVFKDUJH FODLP ZDV DOVR WLPHO\

        &LWLQJ Short v. Chertoff  ) 6XSSG   ''&  WKH )%, DUJXHV WKDW

 5RVLHU FDQQRW XVH H[KDXVWLRQ RI KHU KRVWLOH HQYLURQPHQW DQG UHWDOLDWLRQ FODLPV WR VDYH KHU

 FRQVWUXFWLYH GLVFKDUJH FODLP Short GRHV QRW VXSSRUW )%,¶V SRVLWLRQ EHFDXVH WKH SODLQWLII LQ

 WKDW FDVH

       ZDV WHUPLQDWHG IURP HPSOR\PHQW DIWHU WKH ((2& FRQFOXGHG LWV LQYHVWLJDWLRQ
       DQG KDG DOUHDG\ GHQLHG WKH SODLQWLII
V FRPSODLQWV 7KH WLPLQJ RI HYHQWV WKXV
       IRUHVWDOOV W KH FRQFOXVLRQ W KDW W KH F RQVWUXFWLYH GL VFKDUJH F ODLP F RXOG
       UHDVRQDEO\ EH H[SHFWHG WR JURZ RXW RI WKH LQLWLDO FRPSODLQW


Id DW  HPSKDVLV DGGHG

        &RQYHUVHO\ LQ WKH LQVWDQW &DVH WKH $XJXVW  GDWH IRXQG RQ WKH GHSRVLWLRQ DQG

LQWHUURJDWRULHV HVWDEOLVKHV WKDW WKH DGPLQLVWUDWLYH SURFHHGLQJV FRQWLQXHG SDVW 5RVLHU¶V $XJXVW

 DOOHJHG FRQVWUXFWLYH GLVFKDUJH 0RUHRYHU LQ Mayers v. Laborers Health & Safety Fund of

North America  )G   '& &LU  WKH '& &LUFXLW QRWHG

       :H K DYH Q RW \HW K DG R FFDVLRQ W R V D\ Z KHWKHU DI WHU Morgan, FRQVWUXFWLYH
       GLVFKDUJH FODLPV OLNH KRVWLOH ZRUN HQYLURQPHQW FODLPV E\ WKHLU ³YHU\ Q DWXUH
       LQYROYH > @ UHSHDWHG FRQGXFW´ DQG DUH WKXV DPHQDEOH WR FRQWLQXLQJ YLRODWLRQV
       DQDO\VLV Morgan,  86 DW   6&W 

7KXV WKH '& &LUFXLW KDV QRW IRUHFORVHG WKH SRVVLELOLW\ WKDW H[KDXVWLRQ RI D KRVWLOH HQYLURQPHQW


                                                
FODLP FDQ VDYH DQ RWKHUZLVH XQWLPHO\ FRQVWUXFWLYH GLVFKDUJH FODLP

        $W WKLV SRLQW WKH &RXUW ILQGV WKDW GHIHQGDQW KDV IDLOHG WR PHHW LWV EXUGHQ RQ WKH PRWLRQ WR

GLVPLVV DV LW UHODWHV WR 5RVLHU¶V 7LWOH 9,, FODLP



B. Rehabilitation Act Claim:

        ,Q FRQWUDVW WR 7LWOH 9,, H[KDXVWLRQ ³XQGHU WKH 5HKDELOLWDWLRQ $FW H[KDXVWLRQ LV D

MXULVGLFWLRQDO UHTXLUHPHQW WKDW D SODLQWLII KDV WKH EXUGHQ WR SOHDG DQG SURYH´ See Carty v.

District of Columbia  ) 6XSSG   Q ''&  FLWDWLRQ RPLWWHG aff’d on other

grounds  :/  '& &LU 2FW   7KH HYLGHQFH SUHVHQWO\ EHIRUH WKH &RXUW

LV QRW VXIILFLHQW WR PHHW WKLV EXUGHQ ,Q 6HFWLRQ ,,, RI 5RVLHU¶V FRPSODLQW ZKHUH VKH PHQWLRQV

H[KDXVWLRQ RI DGPLQLVWUDWLYH UHPHGLHV VKH QRWHV WKDW VKH ILOHG FRPSODLQWV RI GLVFULPLQDWLRQ DQG

UHWDOLDWLRQ ZLWK WKH '2- DQG ((2& EXW VKH GRHV QRW VSHFLILFDOO\ PHQWLRQ GLVDELOLW\

GLVFULPLQDWLRQ /DWHU LQ SDUDJUDSK  RI KHU IDFW VHFWLRQ VKH PHQWLRQV ILOLQJ DQ ((2&

FRPSODLQW DOOHJLQJ KRVWLOH HQYLURQPHQW EDVHG RQ UDFH <HW VKH GRHV QRW PHQWLRQ KHU GLVDELOLW\

FODLPV HYHQ WKRXJK VKH VXIIHUHG WKH LQMXU\ XSRQ ZKLFK VKH EDVHV KHU GLVDELOLW\ FODLP SULRU WR

ILOLQJ WKH ((2& FKDUJH 7R WKH H[WHQW VKH GLVFXVVHV KHU LQYROYHPHQW LQ RWKHU DGPLQLVWUDWLYH

SURFHHGLQJV WKHUH DUH QR DOOHJDWLRQV LQ WKH FRPSODLQW WKDW SURYLGH D EDVLV XSRQ ZKLFK WR ILQG VKH

UDLVHG KHU GLVDELOLW\ FODLP EHIRUH DQ DGPLQLVWUDWLYH DJHQF\ RU WKDW VKH GLG VR LQ D WLPHO\ PDQQHU

        $OWKRXJK 5RVLHU DWWDFKHG GRFXPHQWV WR KHU EULHI LQGLFDWLQJ VKH UDLVHG WKH GLVDELOLW\

FRQVWUXFWLYH GLVFKDUJH DOOHJDWLRQV GXULQJ WKH DGPLQLVWUDWLYH SURFHHGLQJV VKH FDQQRW FXUH KHU

SOHDGLQJ GHILFLHQF\ VLPSO\ E\ DWWDFKLQJ GRFXPHQWV WR KHU EULHI &RQVLVWHQW ZLWK UHFHQW

SURQRXQFHPHQWV IURP WKH 8QLWHG 6WDWHV 6XSUHPH &RXUW


                                                  
       >W@R V XUYLYH D P RWLRQ W R GL VPLVV D F RPSODLQW PXVW F RQWDLQ V XIILFLHQW I DFWXDO
       PDWWHU DFFHSWHG DV WUXH WR ³VWDWH D FODLP WR UHOLHI WKDW LV SODXVLEOH RQ LWV IDFH´ $
       FODLP KDV IDFLDO SODXVLELOLW\ ZKHQ WKH SODLQWLII SOHDGV IDFWXDO FRQWHQW WKDW DOORZV
       WKH F RXUW W R GU DZ W KH U HDVRQDEOH L QIHUHQFH W KDW W KH GH IHQGDQW L V O LDEOH IR U W KH
       PLVFRQGXFW DOOHJHG

Ashcroft v. Iqbal BBB 86 BBB  6 &W    ,Q WKH LQVWDQW FDVH 5RVLHU¶V

FRPSODLQW GRHV QRW FRQWDLQ ³VXIILFLHQW IDFWXDO PDWWHU´ IURP ZKLFK WKLV &RXUW PD\ ³GUDZ WKH

UHDVRQDEOH LQIHUHQFH´ WKDW VKH WLPHO\ H[KDXVWHG KHU 5HKDELOLWDWLRQ $FW FODLPV

       7KXV WR WKH H[WHQW 5RVLHU EULQJV D FRQVWUXFWLYH GLVFKDUJH FODLP XQGHU WKH 5HKDELOLWDWLRQ

$FW VDLG FODLPV ZLOO EH GLVPLVVHG ZLWKRXW SUHMXGLFH SXUVXDQW WR 5XOH E +RZHYHU WKH

&RXUW ZLOO JUDQW 5RVLHU OHDYH WR DPHQG KHU FRPSODLQW



                                           CONCLUSION

       )RU WKH UHDVRQV VHW IRUWK DERYH E\ VHSDUDWH RUGHU WKH )%,¶V PRWLRQ ZLOO EH  GHQLHG

ZLWKRXW SUHMXGLFH DV WR 5RVLHU¶V 7LWOH 9,, FODLPV  JUDQWHG ZLWKRXW SUHMXGLFH DV WR 5RVLHU¶V

5HKDELOLWDWLRQ $FW FRQVWUXFWLYH GLVFKDUJH FODLPV $GGLWLRQDOO\ 5RVLHU¶V $'$ FODLP ZLOO EH

GLVPLVVHG ZLWK SUHMXGLFH



62 25'(5('

-XQH  


                                                                V
                                                         BBBBBBBBBBBBBBBBBBBBBBBBBBB
                                                         5REHUW / :LONLQV
                                                         8QLWHG 6WDWHV 'LVWULFW -XGJH




                                                   